Pierce, J.
The radiograph, if properly admitted, tended to prove to the jury the existence of certain physical defects in and about the bony structure in the front of the plaintiff’s head, around the eyes and upper part of the nose.
The evidence was relevant to the issue before the jury. Buck v. McKeesport, 223 Penn. St. 211. The radiograph was taken by Dr. Liebman, who testified that he was a clinical assistant at the Massachusetts Charitable Eye and Ear Infirmary; that he had been connected therewith since 1910, and had charge of the X-ray department; that he took four negatives of the plaintiff’s head; that they were correct representations of the condition of the bones in the front of the plaintiff’s face and of the sinus as it *330was on May 22, 1914. The judge admitted the evidence of the negatives, and the defendant duly excepted.
The record does not show that the defendant questioned the qualifications of Dr. Liebman to take the radiographs, or so much as asserted to the judge that the position of the negative with reference to the camera was improper, unfair or fraudulent.
Nor is there anything to indicate that the judge’s preliminary ruling was biased or not governed by rules of law. The evidence was properly admitted and the exception must be overruled. De Forge v. New York, New Haven, & Hartford Railroad, 178 Mass. 59.
With the admission of the negatives, the jury might find that the plaintiff’s mother had a sewing machine in her house which needed some adjustment; that the mother wrote to the defendant about it; that in response the defendant sent its servant, Bere, to the mother’s house to repair the belt; that upon arriving Bere went to the machine, which was so connected to its-frame as to permit of its being lowered below the level of the table of the frame when it was not in use; that when once lowered, in order to bring it to a position of use, it was necessary to lift and turn back a hinged cover of wood; that as Bere stood by the side of the machine there was some “sewing” on the machine table; that the mother told the plaintiff to take it off; that Bere brushed it off and it fell to the floor; that the plaintiff came to the machine; that as she came she faced Bere, who stood on the opposite side of the machine; that she stooped to take the sewing from the floor; that Bere knew of her position; that he lifted the cover at such a time and in such a maimer that the plaintiff, as she arose, would be likely either to hit or be hit by it; that she did not know he was about to open the cover; that as she arose she was hit by it between the eyes and the bridge of the nose; that the next day her face was black across the eyes and the nose, and her eyes were bloodshot; that thereafter there was a certain cloudiness and depression in the right frontal sinus and a small opening running from the right frontal sinus forward through the bone; and that as a result of the blow the septum was deviated and bent abnormally.
Upon these facts the jury might have found that the defendant’s agent was negligent and that the plaintiff was in the exercise of *331due care. The judge could not have ruled properly that “upon the evidence the plaintiff cannot recover,” or that there was not sufficient evidence to justify a finding “that the plaintiff’s septum was bent as a result of a blow or external violence.” The exceptions to the refusal to give rulings numbered 1 and 7 are overruled.
In its sixth request the defendant asked the presiding judge to rule as follows: “There is no evidence in this case that the plaintiff had the bridge or septum of her nose broken. I instruct you that Miss Doyle’s statement that some doctor at the Massachusetts Homeopathic Hospital who has not been called told her her nose was fractured cannot be considered by you.” In his charge the judge first treated the question of a broken bridge or septum as a question of fact to be left to the determination of the jury. He explained at some length the several contentions in that regard. He stated that to his recollection no doctor had testified that there was a fracture, but added that their recollection, not his, was to govern. At the close of his charge he refused to give this and other rulings asked for, in form or substance; but the defendant’s counsel having excepted to such refusal he finally stated that “he was going to give all of the defendant’s requests.” Of these requests he- did not give those numbered one and seven. The others were given as asked for and in the form presented. The method adopted was to take up each request in its numbered order, and to read, explain and comment upon it. When the judge came to the ruling numbered six, he read it and made no comment on so much of it as related to the bridge or septum, but at once proceeded to discuss the remaining portion of that request, which, given in the form presented by the defendant, corrected anything inconsistent in the earlier part of the charge. Hunt v. Boston Terminal Co. 212 Mass. 99. Todd v. Boston Elevated Railway, 208 Mass. 505.
If the counsel for the defendant felt that the judge had failed to place the emphasis on this request that it fairly deserved in view of its importance in the matter of the assessment of damages, or otherwise, it was his duty to direct the judge’s and the plaintiff’s attention to this cause of complaint. Failing to do this he has no legal grievance. McCart v. Squire, 150 Mass. 484. This exception must be overruled.

Exceptions overruled.